Upon consideration of the petition filed by Petitioner on the 15th of February 2019 in *249this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Onslow County:
"Denied by order of the Court in conference, this the 27th of March 2019."
The following order has been entered on the motion filed on the 15th of February 2019 by Petitioner to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 27th of March 2019."